Case 5:19-cv-00797-MAA Document 27 Filed 07/13/20 Page 1 of 1 Page ID #:772



 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ANNETTE ROBINSON,                       Case No. 5:19-cv-00797-MAA
12
                         Plaintiff,
13                                           JUDGMENT
            v.
14

15   ANDREW M. SAUL,
     Commissioner of Social Security,
16
                         Defendant.
17

18         In accordance with the Memorandum Decision and Order Reversing
19   Decision of the Commissioner and Remanding for Further Administrative
20   Proceedings filed herewith,
21         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
22   Social Security is reversed and this matter is remanded for further administrative
23   proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
24

25   DATED: July 13, 2020
26

27                                          MARIA A. AUDERO
                                            UNITED STATES MAGISTRATE JUDGE
28
